Dissenting Opinion by
Judge Blatt:
I must respectfully dissent.
Judge Bowman characterized the petition for review before him to be one “in the nature of an appeal from an order of the Workmen’s Compensation Appeal Board ...” and I believe that his dismissal of that appeal constituted a final action relative to the decision of the Board.
Judge Bowman’s decision was on its face and in actuality a dismissal of a petition for review for failure *385to perfect an appeal to this Court and that was and is required whether for failure to file within the mandatory time period as in Balin v. Workmen’s Compensation Appeal Board, 40 Pa. Commonwealth Ct. 538, 397 A.2d 876 (1979) and Thomas v. James, J. Skelly, Inc., 204 Pa. Superior Ct. 166, 203 A.2d 339 (1964), or for failure to raise objections to the Board’s determination, required by Pa. R.A.P. 1513(a), which was the concern here.
Admittedly, this technical approach may seem harsh to the petitioner but it is not the function of this Court to grant ad hoc relief to a petitioner whose counsel mistakenly pursues appellate action before he exhausts his administrative remedies by seeking a rehearing before the Board.